DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
1.	Applicant's arguments filed 08/03/2022 have been fully considered but they are not persuasive.
	Regarding the U.S.C. 112a rejection, the Applicant argues that Par. 0049 of the specification discloses sufficient written description for “evaluate[ing] the voice communication in a context of a plurality of surgical environment state variables”. The Examiner respectfully disagrees. This paragraph of the specification only states what the system does (such as executing a command or identify warnings) rather than how the system is evaluating the voice communication (for example, how the system taking the voice communication and analyzing/processing it to execute a command or identify a warning). 
	Regarding the U.S.C. 112b rejection on claim 49, the Applicant argues that par. 0072 of the specification states that the master clutch is engaged to enable the speech recognition system and therefore, the 112b rejection should be withdrawn. The Examiner notes that the specification is clear on how the master switch is being used, however, the claim language (“receive[ing] a voice enable signal from a master clutch switch at the operator input system”) is still unclear.
	Regarding the U.S.C. 102(a)(1) rejection, the Applicant argues that the art of Brant does not disclose evaluating voice commands or determine a response in a context of a plurality of surgical environment state variables. The Examiner respectfully disagrees. Col. 4, lines 47-54 of Brat discloses the system taking in a voice command from the user, reducing noise to evaluate what the user is saying, and then executing the command. This would qualify as evaluating and executing a voice command. Regarding the surgical environment state variables, these are stated to be an instrument state variable for the medical instrument, a manipulator state variable for the teleoperational manipulator, an operator console variable, an auxiliary equipment variable, 
 a patient state variable, a surgical staff state variable, a procedure state variable, or a speaker state variable, all of which Brant discloses considering in the voice command evaluation. For example, the Applicant described the speaker state variable as anything related to how the surgeon speaks (accent, mask, dialect, etc) and Col 4, lines 34-46 of Brant disclose speech state is identified when evaluating the voice command from the user. For another example, the Applicant discloses the operator console variable can be the volume of the speaker and Col. 4, lines 47-54 of Brant disclose evaluating the speaker volume. 
	The Applicant then notes that Brant has a system of preprogrammed commands (for example the user can only say certain commands that the system can recognize, process, and carry out). However, this system of Brant, preprogrammed or not, is still capable of the claimed functions, i.e. evaluating and executing a voice command. 
	Finally, the Applicant argues that the art applied in the U.S.C. 103 rejection of claim 14 does not disclose the claim. The Applicant does not provide arguments about how the art does not apply, so the Examiner points to the current rejection. Piety discloses a voice controlled surgical system (Abstract) wherein the system is able to process who is speaking through voice recognition and filter out the other voices/noise before it allows the command to be implemented (Par. 0005) so that the impact of false positive recognition events is reduced and the system can instead provide high recognition accuracy for the correct commands in this environment. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

2.	Claims 1-17 and 49-51 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
With respect to claims 1-17 and 49-51, the applicant claims “evaluate[ing] the voice communication in a context of a plurality of surgical environment state variables” however, is it not clear how the voice is being evaluated. The Applicant only states that algorithms are used for this (Par. 0051-0053) but does not describe how these algorithms work or are potentially trained to work. Further explanation is needed. 
As noted in the MPEP, original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient).
It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 10-13, 15-16 and 49-51 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In regards to claim 49, the Applicant claims “receive[ing] a voice enable signal from a master clutch switch at the operator input system”, but it is unclear how a voice signal can be received from a master clutch switch. For examination purposes, the Examiner is interpreting this to mean the master clutch is checked before applying any of the voice commands.
	Claim 50 are rejected by virtue of its dependency.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claim(s) 1-12 and 15-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brant (US 6278975 B1).
	In regards to claim 1, Brant discloses a teleoperational surgical system (Col. 3, lines 25-45 disclose a surgical system that can be used remotely) comprising: 
an operator input system (Fig 2 shows the control device, i.e. computer [18]); 
a teleoperational manipulator configured for operation by the operator input system, wherein the teleoperational manipulator is coupled to a medical instrument in a surgical environment (Fig 2 shows the surgical system [12], i.e. teleoperational manipulator, operated by the control device, i.e. operator input system); 
	and a processing unit including one or more processors, wherein the processing unit is configured to recognize a voice communication (Col. 4, lines 55-61 disclose a processor system is used for speech recognition); 
evaluate the voice communication in a context of a plurality of surgical environment state variables (Col. 4, lines 47-54 disclose that the processor takes in the voice and evaluates it by reducing the noise in a surgical environment); 
determine a response to the voice communication based on at least one of the plurality of surgical environment state variables (Col. 4, lines 47-54 disclose that the processor extracts the command from the voice); 
and provide a command to implement the response (Col. 6, lines 10-20 discloses the command is then implemented).
	In regards to claim 2, Brant disclose the system of claim 1 wherein the plurality of surgical environment state variables includes an instrument state variable for the medical instrument (Applicant discloses an instrument state variable can be information about what a surgical instrument is doing. Col. 5 of Brant discloses different operations being performed by the system and the processor is able to show on a display what is taking place).
	In regards to claim 3, Brant discloses the system of claim 1 wherein the plurality of surgical environment state variables includes a manipulator state variable for the teleoperational manipulator (Applicant disclose that the manipulator state variable can be which instrument is attached to the surgical system. Col. 5-6 of Brant discloses the processor can determine which attached instrument the voice control is requiring)
	In regards to claim 4, Brant discloses the system of claim 1 wherein the plurality of surgical environment state variables includes an operator console variable (Applicant discloses the operator console variable can be the volume of the speaker. Col. 4, lines 47-54 of Brant disclose evaluating the speaker volume).
	In regards to claim 5, Brant disclose the system of claim 1 wherein the plurality of surgical environment state variables includes an auxiliary equipment variable (Applicant discloses the auxiliary equipment variable can be information about power or the display. Col. 8, lines 45-50 of Brant disclose power of surgical devices can be shown on the display). 
	In regards to claim 6, Brant discloses the system of claim 1 wherein the plurality of surgical environment state variables incudes a patient state variable (Applicant disclose the patient state variable can be patient data or information. Col 1 lines 25-30 of Brant disclose the patient records are considered).
	In regards to claim 7, Brant discloses the system of claim 1 wherein the plurality of surgical environment state variables includes a surgical staff state variable (Applicant disclose the surgical staff state variable can be the location of surgical staff. Col 11, lines 5-15 of Brant disclose taking in consideration the location of the scrub nurse). 
	In regards to claim 8, Brant discloses the system of claim 1 wherein the plurality of surgical environment state variables includes a procedure state variable (Applicant describes the procedure state variable as any information about the procedure such as steps. Col 5 of Brant discloses the steps of the procedure are accounted for).
	In regards to claim 9, Brant disclose the system of claim 1 wherein the plurality of surgical environment state variables includes a speaker state variable. (Applicant described the speaker state variable as anything related to how the surgeon speaks (accent, mask, dialect, etc). Col 4, lines 34-46 of Brant disclose speech state is identified).
	In regards to claim 10, Brant discloses the system of claim 1 wherein providing a command includes displaying a textual message to a user with at least one proposed course of action based on at least one surgical environment state variable (Col. 4, lines 54-67 disclose providing the user with a message about the course of action to be taken). 
	In regards to claim 11, Brant discloses the system of claim 1 wherein providing a command includes changing a location of a visualization device in the surgical environment (Col 3, lines 40-45 disclose the system can be used for adjusting the lighting of the surgical environment). 
	In regards to claim 12, Brant discloses the system of claim 1 wherein providing a command includes changing an illumination setting on an illumination device in the surgical environment (Col 3, lines 40-45 disclose the system can be used for adjusting the lighting of the surgical environment).
	In regards to claim 15, Brant discloses the system of claim 1 wherein evaluating the voice communication in the context of a plurality of surgical environment state variables includes evaluating a part of speech of the voice communication based on an operator console state variable, wherein the operator console state variable is an operator input at an operator input device of the operator input system (Applicant discloses the operator console variable can be the volume of the speaker. Col. 4, lines 47-54 disclose evaluating the speaker volume). 
	In regards to claim 16, Brant discloses the system of claim 1 wherein the plurality of surgical environment state variables includes an identified subsystem variable and wherein providing a command to implement the response includes providing a command to implement the response relative to a subsystem associated with the identified subsystem variable (Applicant discloses that the subsystem can be a surgeon console and Col 5, lines 15-25 disclose a console subsystem).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brant (US 6278975 B1) in view of DIY Life Tech (How to Change the Volume on Amazon Echo, NPL)
	Bryant discloses the system of claim 1 except for wherein providing a command includes changing a volume setting at the operator input system.
	However, solving the same problem, DIY Life Tech shows in their video that using voice recognition with a smart device, in this case an Amazon Echo, to adjust the volume of the device is not novel. The reason for having a robot/smart system able to recognize a voice and adjust volume settings would be to reduce the need for manual adjustment. 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the art of Brant and modified it by having the system change a volume setting, as taught and suggested by DIY Life Tech,  for the purpose of reducing the need for manual adjustment and keeping a surgeon’s hands free. 
6.	Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brant (US 6278975 B1) in view of Piety (US 20140122085 A1).
	Brant discloses the system of claim 1 except for wherein evaluating the voice communication in the context of a plurality of surgical environment state variables comprises modifying a word recognition search space based on the plurality of surgical environment state variables, wherein the modifying the word recognition search space includes reducing response options based on at least one of the plurality of surgical environment state variables.
	However, in the same field of endeavor, Piety discloses a voice controlled surgical system (Abstract) wherein the system is able to process who is speaking through voice recognition and filter out the other voices/noise before it allows the command to be implemented (Par. 0005) so that the impact of false positive recognition events are reduced and the system can instead provide high recognition accuracy for the correct commands in this environment. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the art of Brant and modified it by having the system recognize who is speaking before implementing a command, as taught and suggested by Piety, so that the impact of false positive recognition events are reduced and the system can instead provide high recognition accuracy for the correct commands in this environment.
7.	Claims 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brant (US 6278975 B1) in view of Kummer (US 20150162006 A1).
	Brant discloses the system of claim 1 except for wherein evaluating the voice communication includes determining that a voice communication is issued by an operator at the operator input system and providing a command to implement the response includes suppressing an intercom system.
	However, solving the same problem, Kummer discloses a smart system that uses voice control to lower or mute a volume level of an intercom (Par. 0136) for the purpose of limiting the need for manual adjustment of the intercom volume.
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the art of Brant and modified it by having the system capable of muting an intercom, as taught and suggested by Kummer for the purpose of limiting the need for manual adjustment of the intercom volume.
8.	Claims 49-51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brant (US 6278975 B1) in view of Durant (US 20120316573 A1).
	In regards to claim 49, Brant disclose a teleoperational surgical system (Col. 3, lines 25-45 disclose a surgical system that can be used remotely) comprising: 
an operator input system (Fig 2 shows the control device, i.e. computer [18]); 
a teleoperational manipulator configured for operation by the operator input system; 
and a processing unit including one or more processors (Fig 2 shows the surgical system [12], i.e. teleoperational manipulator, operated by the control device, i.e. operator input system); 
recognize a voice communication (Col. 4, lines 55-61 disclose a processor system is used for speech recognition); 
evaluate the voice communication in a context of a plurality of surgical environment state variables (Col. 4, lines 47-54 disclose that the processor takes in the voice and evaluates it by reducing the noise in a surgical environment); 
and provide a command to implement a response to the voice communication based on at least one of the plurality of surgical environment state variables (Col. 6, lines 10-20 discloses the command is then implemented).
Brant does not disclose wherein the processing unit is configured to receive a voice enable signal from a master clutch switch at the operator input system. 
However, in the same field of endeavor, Durant discloses a controllable surgical robot (Abstract) that can be controlled by voice commands (Par. 0049) wherein activity of the master clutch is taken into consideration before performing the command (Par. 0066; see also the Examiner’s interpretation of the claim above) in order to allow for the robot to accurately carry out the command.
Therefore, it would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Brant and modified them by checked the master clutch prior to implementing a voice command, as taught and suggested by Durant, in order to allow for the robot to accurately carry out the command.
In regards to claim 50, the combined teachings of Brant and Durant as applied to claim 49 discloses the teleoperational surgical system of claim 49 wherein the processing unit is further configured to recognize an uncharacteristic master clutch activity prior to recognizing the voice communication (Par. 0066 of Durant).
	In regards to claim 51, the combined teachings of Brant and Durant as applied to claim 49 discloses the teleoperational surgical system of claim 49 wherein the processing unit is further configured to issue a tone indicative of operation of a speech recognition system for evaluating the voice communication (Par. 0052 and 0072).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SKYLAR LINDSEY CHRISTIANSON whose telephone number is (571)272-0533. The examiner can normally be reached Monday-Friday, 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SKYLAR CHRISTIANSON/Examiner, Art Unit 3792                                                                                                                                                                                                        

/NATHAN J JENNESS/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        21 October 2022